Citation Nr: 1019705	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether the corpus of the estate of the Veteran is a bar to 
payment of non-service-connected death pension benefits for 
the surviving spouse.
of non-service-connected death pension benefits for the 
surviving spouse.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

T.W. and E.K (daughters of the surviving spouse)
INTRODUCTION

The Veteran served on active duty from May 1948 to January 
1969.  He died in January 1977.  The appellant is his widow 
(surviving spouse).

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a Corpus of Estate Determination of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2010, the appellant's daughters testified before the 
undersigned Veteran's Law Judge (VLJ).  It was noted that the 
appellant resided in a special assisted nursing home due to 
Alzheimer's disease and that she was unable to manage her own 
financial affairs.  Her daughters T.W. and E.K (aka L.C). 
represented her interests in this matter.  A copy of the 
transcript is associated with the claims folder.  Additional 
evidence along with a waiver of consideration by the RO was 
received and associated with the claims folder at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a wartime 
veteran residing in an assisted living facility due to 
Alzheimer's disease, with $130,000 in interest bearing assets 
as of January 2008.
2.  The RO's Corpus of Estate Determination dated in January 
2008 reflects that the appellant, age 74, had a life 
expectancy of 10.9 years and income sufficient to cover 
expenses for 3.30 years of expenses.

3.  Credible testimony and a written statement of the 
appellant's assets, income, and expenses reflect that the 
appellant's net worth has decreased by more than one-third to 
approximately $85,000.00 as of April 2010.

4.  It is not reasonable that the corpus of the Veteran's 
estate be consumed for the surviving spouse's maintenance.


CONCLUSION OF LAW

Non-service-connected death pension benefits are warranted.  
38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 
3.274, 3.275 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension is available to the "surviving spouse" of a 
veteran because of his nonservice-connected death, as long as 
the veteran served for the required period of time during 
wartime subject to certain income limitations.  See 38 
U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2009).

Basic entitlement exists if, among other things, the 
surviving spouse's income is not in excess of the applicable 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 as changed periodically and reported in the Federal 
Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3(b)(4), 3.23(a), (b), (d)(5) (2009).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised 
every December 1st and is applicable for the following 12-
month period.  The MAPR shall be reduced by the amount of the 
countable annual income of the surviving spouse.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2009).  Fractions 
of dollars will be disregarded in computing annual income.  
38 C.F.R. § 3.271(h) (2009).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included during the 12 month annualization period in which 
received, except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a) (2009).  Social Security income 
is not specifically excluded under 38 C.F.R. § 3.272, nor is 
the income of a child in the custody of the surviving spouse.  
In fact, the surviving spouse's annual income includes the 
annual income of the surviving spouse and the veteran's 
children in her custody. 38 C.F.R. § 3.23(d)(5) (2009).  Such 
incomes are therefore included as countable income.  
Unreimbursed medical expenses in excess of 5 percent of the 
MAPR, which have been paid, may be excluded from a surviving 
spouse's income for the same 12-month annualization period to 
the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) 
(2009).  In order to be excluded from income, these medical 
expenses must be paid during the time period at issue, 
regardless of when they were incurred.  In addition, they 
must be out-of-pocket expenses, for which the surviving 
spouse received no reimbursement, such as through an 
insurance company.  However, medical insurance premiums 
themselves, as well as the Medicare deduction, may be applied 
to reduce countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2009).  Recurring income, 
received or anticipated in equal amounts and at regular 
intervals such as weekly, monthly, quarterly and which will 
continue throughout an entire 12-month annualization period, 
will be counted as income during the 12-month annualization 
period in which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1) (2009).  Nonrecurring income (income received on 
a one-time basis) will be counted, for pension purposes, for 
a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c) (2009).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c) (2009).

Effective December 2006, the income limit for a spouse with 
no dependents was $7,329.00.  This amount was increased to 
$7,489.00, effective December 2007, and to $7,900.00, 
effective December 2008.

Analysis - Death Pension

Initially, as to the death pension claim, the record reveals 
that the Veteran has the requisite wartime service, his death 
was nonservice-connected, and the appellant has the minimal 
net worth for pension.  See 38 C.F.R. §§ 3.3(b)(4).  This 
appeal arises from a denial of death pension based on the 
corpus of the estate of the Veteran.

The critical inquiry in this case is whether it is reasonable 
that some part of the corpus of the Veteran's estate be 
consumed for the maintenance of the surviving spouse.  See 
38 C.F.R. § 3.274(b).  VA received the claim in March 2007.  
At that time assets in the amount of $130,000 (cash, bank 
deposits, certificates of deposit-CDs) and Social Security 
income in the amount of $899 per month  were reported along 
with living expenses of $3,700 a month beginning February 
2007.

The appellant-through her daughters-submitted additional 
evidence and provided sworn testimony on April 7, 2010 
reflecting that the appellant's net worth had substantially 
decreased since January 2008-and that she had consumed more 
than 1/3 of the corpus of the Veteran's estate at this time 
on maintenance.  The appellant's daughters testified at the 
hearing that the appellant's expenses exceeded her income, 
and CDs had incorrectly been reported as belonging to the 
appellant-but no documentation to this effect was provided.  
The daughters indicated that the appellant had saving in the 
amount of $23, 000, a checking balance of $3,000, and a 
$25,000 CD.  A written statement  shows assets worth $85,000 
in the form of two CDs for $25,000 and loans owed to the 
appellant from her daughters for $35,000.  Monthly income was 
reported as roughly $3000 and expenses as roughly $5,000.

The appellant has annual living expenses in the amount of 
$60,000-clearly this expense will entirely consume the 
corpus of the Veteran's estate, estimated at $85,000 in April 
2010, within 1.5 years.  Given the potential rate of 
depletion together the with the appellant's life expectancy 
as reported in the RO's January 2008 Corpus of Estate 
Determination, it is not reasonable that the corpus of the 
Veteran's estate be consumed.  38 C.F.R. §§ 3.247(c), 3.275 
(2009).  Therefore, death pension is warranted.



ORDER

The appellant is eligible for death pension subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


